UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 17, 2012 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) On October 17, 2012, the Board of Directors of Prudential Bancorp, Inc. of Pennsylvania (the “Company”) appointed, effective January 1, 2013, Bruce E. Miller to the Board of Directors of the Company.He was also appointed, effective the same date, to the Boards of Directors of the Company’s mutual holding company parent, Prudential Mutual Holding Company (the “MHC”), as well as the Company’s wholly owned subsidiary, Prudential Savings Bank (the “Bank”). He is filling the vacancy that will arise upon the previously announced retirement of Mr. Joseph W. Packer, Jr. from the Boards of Directors of the Company, the MHC and the Bank, effective December 31, 2012.There are no arrangements or understandings between a director or executive officer of the Company, the Bank or the MHC and Mr. Miller pursuant to which he was elected as a director of the Company.No determination has been made as of the date hereof regarding the committees of the Board of Directors of the Company to which Mr. Miller will be appointed.No directors or executive officers of the Company or the Bank are related to Mr. Miller by blood, marriage or adoption. Mr. Miller has not engaged in any transactions since October 1, 2011 with the Company or any of its subsidiaries that would be required to be reported under Item 404(a) of Regulation S-K promulgated by the Securities and Exchange Commission. (e) Not applicable. (f) Not applicable. Item Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA By: /s/ Joseph R. Corrato Name: Joseph R. Corrato Title: Executive Vice President and Chief Financial Officer Date: October 22, 2012 3
